Title: To Thomas Jefferson from Nathaniel Ellicott, 19 July 1806
From: Ellicott, Nathaniel
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Occoquan 19 July 1806
                        
                        A few days Past during my absence at Petersburg your Secretary left a Message from you that you would send
                            the South Western mail this Road if a way could be got thro: John MucMillans Plantation.
                  I feel a great Interest in that thing for the benefit of our Customers in the Neighborhood of Normands ford, and I will at our Next Court commence my Efforts to get it Effected, but in the mean time the Post can Very well go above said Plantation where there is a good bridle way and shorter distance. this I discovered yesterday on a Visit to the Spot—from the North East Side of MucMillans Plantation (going towards hands downs) to where you face Into a good Road leading to hands downs is not more than 1½miles—you can without danger of Difficulty Send the Rider this way with a message to me and I will Send a Messenger with him to Normands ford— If he will Travel in a sulky there is Still a good Road 1½ miles Round (or farther)
                  The shortest way above mentioned will bring the distance from this to Normands to 3&½ miles 
                  I am Very Respectfully Yrs
                        
                        
                            N. Ellicott
                            
                        
                    